Exhibit 10.14

 

Translation of original document executed in Russian.

 

Registration number of the present

Supplementary Agreement

No. M-09-000979-8

of September 16, 2004

 

SUPPLEMENTARY AGREEMENT No. 8

to the lease Agreement No. M-09-000979 of September 06, 1994

 

City of Moscow.

 

Moscow Land Committee, hereinafter referred to as “Lessor”, duly represented by
the Head of Territorial Association of Land Tenure Regulation (TORZ) in Moscow
Northern Administrative District Andrei Y. Sinitsin, acting on the basis of
Moscow Land Committee Statute and Power of Attorney No. 33-?-1/3-(190) of
December 29, 2003 on behalf of Moscow Government on one hand and Open
Joint-Stock Company “PIOGLOBAL Real Estate Investment Fund”, hereinafter
referred as to “Lessee”, duly represented by Management Company Closed
Joint-Stock Company “PIOGLOBAL Asset Management”, duly represented by General
Director Andrei M. Uspensky, acting on the basis of Charter and Management
Agreement No. B-322 dated as of July 24, 2002 on the other hand agreed to make
the following amendments and additions to the Agreement.

 

1. In connection with the name change of Open Joint-Stock Company “PIONER First
Investment Fund” (State Registration Chamber by Ministry of Justice Certificate
No. P-7549.16.2 of June 20, 2001, Inspectorate of Russian Tax Ministry No. 43
Certificate of inclusion into the State Unified Legal Entities Register of
August 29, 2003 on the letterhead Serial number 77 002024934, State registration
number 2037743042995, Original state registration number 1027739441971) the
Lessee shall be referred as to Open Joint-Stock Company “PIOGLOBAL Real Estate
Investment Fund” in the whole text of the Agreement.

 

2. Land plot Cadastral number is “77-09-01010-010”.

 

3. In section “Special terms and conditions of Agreement”:

 

3.1. The first paragraph shall read:

 

“—The Part of the Land plot with total area 3940 (three thousand nine hundred
forty) sq.m. that is within the limits of municipal lines of building
regulations is provided without the right to construct any buildings or perform
digging.”

 

3.2. In connection to the Moscow Northern administrative district prefect’s
Statement No. 3396 of May 23, 1996 “About the State Committee handover of
completed construction deed approval” the third paragraph shall be deleted.

 

3.3. The last paragraph shall be deleted.

 

4. Section “Appendixes to the Agreement” shall be supplemented as follows:

 

“3. Appendix No. 2a—Situation plan M 1:2000”.

 

5. The Present Supplementary Agreement comes into force from the date of its
state registration.

 

6. The Present Supplementary Agreement is executed in 4 copies, all copies being
equally legally binding for all Parties.



--------------------------------------------------------------------------------

Legal, mail addresses and bank details of the Parties are as follows:

 

Lessor:       Lessee: Moscow Land Committee      

Open Joint-Stock Company “PIOGLOBAL

Real Estate Investment Fund”

Legal address: Bachryshina st., 20,

Moscow, Russia, 115054

     

Legal address: Smolnaya st., 24/D,

Moscow, Russia, 125445

Mail address: Bachryshina st., 20,

Moscow, Russia, 115054

     

Mail address: GZ MPP, dep. 5, p/o box 1,

Moscow, Russia, 102001

TIN 7705031674       TIN 7704038268

Bank details:

s/a 40603810900001300001

in JSCB “Russian Land Bank”

Moscow

c/a 30101810700000000730

BIC 044552730

Tel. 156-08-00 - TORZ in N.A.D.

OKPO code 16412348

OKONH code 97410

     

Bank details:

s/a 4070181060070010081

in CJSC Commercial bank “Citibank”

Moscow

c/a 30101810300000000202

BIC 044525202

Tel. 960-29-03, fax 960-29-05

OKPO code 17344948

OKONH code 96190, 96420

On behalf of the Moscow Land Committee:       On behalf of the Lessee:

The Head of Territorial Association

of Land Tenure Regulation (TORZ)

In Moscow Northern Administrative district

     

General Director

of Management Company

OJSC “PIOGLOBAL Asset Management”

/s/    A. Y. SINITSIN                /s/    A. M. USPENSKY         A. Y.
Sinitsin       A. M. Uspensky



--------------------------------------------------------------------------------

Appendix 2a to the Lease Agreement

No.M-09-0000979 presented with

Supplementary agreement No. 8

 

Moscow Land Committee

Land plot plan

Open Joint-Stock Company “PIOGLOBAL Real Estate Investment Fund”

Located: Smolnaya st., bld. 24/D

Cadastral number 77-09-01010-010

 

 

 

 

 

Drawing of land plan attached.

 

 

 

 

 

The Head of N.A.D. TORZ

 

/s/    A. Y. SINITSIN         A. Y. Sinitsin



--------------------------------------------------------------------------------

Exhibit 10.14  Supplemental Agreement No. 8 registered September 16, 2004

to Land Lease Agreement No. M-09-000979

dated as of September 6, 1994 by and between

the Moscow Government and Open Joint-Stock Company

“PIOGLOBAL Investment Fund”

 

[HARBOR GLOBAL COMPANY LTD. LETTERHEAD]

 

The undersigned hereby certifies that the translation of Exhibit
10.14—Supplemental Agreement No. 8 registered September 16, 2004 to Land Lease
Agreement No. M-09-000979 dated as of September 6, 1994 by and between the
Moscow Government and Open Joint-Stock Company “PIOGLOBAL Investment Fund” to
which this certification is attached is a fair and accurate translation of the
original document executed in Russian.

 

Dated: February 22, 2006

 

/s/    DONALD H. HUNTER        

Name: Donald H. Hunter

Title: Chief Financial Officer